UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
ABEONA THERAPEUTICS, INC.,             :
                                       :
                         Plaintiff,    :        18cv10889(DLC)
               -v-                     :
                                       :      OPINION AND ORDER
EB RESEARCH PARTNERSHIP, INC., and     :
EPIDERMOLYSIS BULLOSA MEDICAL RESEARCH :
FOUNDATION,                            :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X
APPEARANCES

For the plaintiff:
David I. Miller
Jordan D. Hershman
Morgan, Lewis & Bockius, LLP
101 Park Avenue
New York, NY 10178

Michael D. Blanchard
Christopher M. Wasil
A. Lauren Carpenter
Morgan, Lewis & Bockius, LLP
One Federal Street
Boston, MA 02110

For the defendants:
Christopher J. Gaspar
Amina J. Akram
Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, NY 10005

DENISE COTE, District Judge:
     This litigation arises out of a dispute between plaintiff

Abeona Therapeutics, Inc. (“Abeona”) and defendants EB Research
                                1
Partnership, Inc. (“EBRP”) and Epidermolysis Bullosa Medical

Research Foundation (“EBMRF,” and together, “Defendants”), who

agreed to collaborate regarding the development of biotechnical

therapies for a rare skin condition.     After Defendants initiated

arbitration proceedings, Abeona filed this action seeking, inter

alia, a declaratory judgment that it is not required to

arbitrate.   The Defendants have moved to compel arbitration or,

in the alternative, to dismiss the complaint.    For the following

reasons, Defendants’ motion to compel is granted.

                            Background

     The following facts are taken from the complaint and the

parties’ July 2016 agreement attached thereto.    Abeona, a

Delaware corporation with its principal place of business in

Cleveland, Ohio, is a clinical-stage biopharmaceutical company

that develops biotechnology therapies for rare genetic diseases.

Defendants, New York and California not-for-profits with

principal places of business in New York and Los Angeles,

respectively, are involved in funding research directed at the

treatment of epidermolysis bullosa, a rare skin condition.

     In July 2016, Abeona and Defendants executed an agreement

(the “Agreement”) to collaborate with respect to the development

of certain treatments for epidermolysis bullosa.    The Agreement

includes several relevant provisions.    First, it includes a
                                 2
representation by Defendants that they “have the contractual

right to license” certain technology from the Board of Trustees

of the Leland Stanford Junior University (“Stanford”).   Second,

it includes a provision expressing Defendants’ intention “to

have Abeona exercise such rights and enter into a license with

Stanford for such technology.”   Third, it includes a promise by

Abeona to provide 500,000 shares of Abeona stock to Defendants.

     The Agreement also contains the following arbitration

clause in Section 12.2(a):

     Except with respect to actions covered by Section
     12.2(b), any claim or controversy arising in whole or
     in part under or in connection with this Agreement or
     the subject matter hereof that is not resolved
     pursuant to Section 12.1 will be referred to and
     finally resolved by arbitration . . . .
Neither Sections 12.1 nor 12.2(b) are relevant to Defendants’

motion. 1

     In January 2018, EBRP’s founder, Alex Silver, asked Abeona

to remove restrictions from approximately 40,000 shares of

Abeona stock issued pursuant to the Agreement and to issue an

additional 125,000 shares pursuant to a related option agreement


1 Section 12.1 describes the parties’ commitment to attempt to
settle any claims or controversies through good faith
negotiations and consultations. Section 12.2(b) concerns claims
or controversies “involving infringement or misappropriation of
any Intellectual Property Right of a party,” as well as
procedures for interim relief.
                                 3
with Stanford.   Abeona refused, claiming it had no such

obligations under either contract.   On October 22, Defendants

sent Abeona a request for arbitration, invoking the arbitration

clause in Section 12.2(a) of the Agreement.

     On November 21, Abeona filed this lawsuit to stop

arbitration, arguing that Section 12.2(a) is not enforceable

because the Agreement itself “is illusory and void ab initio for

lack of consideration.”   Specifically, Abeona claims that,

notwithstanding their representations to the contrary,

Defendants did not “have the contractual right to license” the

relevant technology from Stanford, and that Defendants provided

no additional consideration in exchange for the shares of Abeona

stock.   On December 19, Defendants filed a motion to compel

arbitration and stay or dismiss the complaint.   The motion was

fully submitted on January 14, 2019.

                            Discussion

     Under Section 2 of the Federal Arbitration Act (“FAA”),

     a written provision in . . . a contract evidencing a
     transaction involving commerce to settle by
     arbitration a controversy thereafter arising out of
     such contract or transaction . . . shall be valid,
     irrevocable, and enforceable, save upon such grounds
     as exist at law or in equity for the revocation of any
     contract.




                                 4
9 U.S.C. § 2.    The FAA was enacted to counteract “widespread

judicial hostility to arbitration agreements.”    AT&T Mobility

LLC v. Concepcion, 563 U.S. 333, 339 (2011).   The Supreme Court

has repeatedly instructed that Section 2 of the FAA reflects

“both a liberal federal policy favoring arbitration . . . and

the fundamental principle that arbitration is a matter of

contract.”   Id. (citation omitted); see also Nitro–Lift Techs.,

L.L.C. v. Howard, 568 U.S. 17, 20 (2012); Rent-A-Center, West,

Inc. v. Jackson, 561 U.S. 63, 67 (2010).    “This policy is

founded on a desire to preserve the parties’ ability to agree to

arbitrate, rather than litigate, disputes.”    Nicosia v.

Amazon.com, Inc., 834 F.3d 220, 229 (2d Cir. 2016) (citation

omitted).    Consistent with this policy, “[a] party to an

arbitration agreement seeking to avoid arbitration generally

bears the burden of showing the agreement to be inapplicable or

invalid.”    Harrington v. Atl. Sounding Co., 602 F.3d 113, 124

(2d Cir. 2010).

     When considering a motion to compel arbitration, courts

must resolve two questions: first, “whether there exists a valid

agreement to arbitrate at all under the contract in question,”

and second, “whether the particular dispute sought to be

arbitrated falls within the scope of the arbitration agreement.”

Nat’l Union Fire Ins. Co. v. Belco Petroleum Corp., 88 F.3d 129,

                                  5
135 (2d Cir. 1996).    “In interpreting a validly formed

arbitration agreement, [courts] apply a presumption of

arbitrability if the arbitration agreement is ambiguous about

whether it covers the dispute at hand.”    Lloyd v. J.P. Morgan

Chase & Co., 791 F.3d 265, 269 (2d Cir. 2015) (citation

omitted).   This presumption, however, does not apply to the

threshold question of whether the parties agreed to arbitrate at

all, which “is strictly a matter of consent.”   Granite Rock Co.

v. Int’l Bhd. Of Teamsters, 561 U.S. 287, 299 (citation

omitted).   “In other words, while doubts concerning the scope of

an arbitration clause should be resolved in favor of

arbitration, the presumption does not apply to disputes

concerning whether an agreement to arbitrate has been made.”

Goldman, Sachs & Co. v. Golden Empire Sch. Fin. Auth., 764 F.3d

210, 215 (2d Cir. 2014) (citation omitted).

     With respect to the first inquiry, there are two types of

challenges to the validity of arbitration agreements.      Buckeye

Check Cashing, Inc. v. Cardenga, 546 U.S. 440, 444 (2006).      “One

type challenges specifically the validity of the agreement to

arbitrate.”   Id.   “The other challenges the contract as a whole,

either on a ground that directly affects the entire agreement

. . . or on the ground that the illegality of one of the

contract’s provisions renders the whole contract invalid.”      Id.

                                  6
As a general matter, “a challenge to the validity of the

contract as a whole, and not specifically to the arbitration

clause, must go to the arbitrator” in the first instance.    Id.

at 449.   “That is because § 2 [of the FAA] states that a

‘written provision’ ‘to settle by arbitration a controversy’ is

‘valid, irrevocable, and enforceable’ without mention of the

validity of the contract in which it is contained.”    Rent-A-

Center, 561 U.S. at 70 (emphasis in original).   Thus, “[a]s a

matter of substantive federal arbitration law, an arbitration

provision is severable from the remainder of the contract,” and

it may be enforced notwithstanding “a party’s challenge to

another provision of the contract, or to the contract as a

whole.”   Id. at 70-71 (citation omitted).

     Where a party brings a challenge to the very formation of a

contract containing an agreement to arbitrate, however, merely

severing the arbitration clause may not resolve the threshold

question of whether the parties ever “concluded an agreement to

arbitrate.”   Granite Rock, 561 U.S. at 300 (citation omitted);

see also Buckeye, 546 U.S. at 444 n.1 (“The issue of the

contract’s validity is different from the issue of whether any

agreement . . . was ever concluded.”).   It is well settled that

“[a]rbitration is strictly a matter of consent,” and

“arbitrators derive their authority to resolve disputes only

                                 7
because the parties have agreed in advance to submit such

grievances to arbitration.”    Granite Rock, 561 U.S. at 296, 299

(citation omitted).    Thus, even where an arbitration provision

is severable, “the court must resolve any issue that calls into

question the formation or applicability of the specific

arbitration clause that a party seeks to have the court

enforce.”   Id. at 297.    Such issues may include “whether the

alleged obligor ever signed the contract, whether the signor

lacked authority to commit the alleged principal, and whether

the signor lacked the mental capacity to assent.”     Buckeye, 546

U.S. at 444 n.1 (citation omitted).    When resolving these

issues, “courts generally should apply ordinary principles that

govern the formation of contracts.”    Granite Rock, 561 U.S. at

296 (quoting First Options of Chi., Inc. v. Kaplan, 514 U.S.

938, 944 (1995)).

       Once a court is satisfied that an agreement to arbitrate

exists, the court must turn to the second inquiry of “whether

the particular dispute sought to be arbitrated falls within the

scope of the arbitration agreement.”    Nat’l Union, 88 F.3d at

135.    As with the first inquiry, courts should construe the

scope of an arbitration provision according to ordinary state-

law contract principles.     Granite Rock, 561 U.S. at 296.   As

discussed above, however, the FAA requires courts to apply a

                                   8
broad presumption in favor of arbitration.    Lloyd, 791 F.3d at

269.

       The Agreement contains a broad arbitration clause which

must be enforced.    The Agreement is a written contract, executed

by Abeona and the Defendants.    There is no assertion that the

signatories lacked the authority or mental capacity to commit

the parties to the obligations imposed by the Agreement.      It is

also apparent that “the particular dispute sought to be

arbitrated falls within the scope of the arbitration agreement.”

Nat’l Union, 88 F.3d at 135.    According to the complaint,

Defendants’ arbitration demand arises in part out of Abeona’s

alleged failure to remove restrictions from approximately 40,000

shares of Abeona stock issued pursuant to the Agreement.      It

also arises out of Abeona’s alleged failure to issue an

additional 125,000 shares of stock pursuant to a related options

agreement with Stanford.    Both of these claims fall squarely

within the broad language of the parties’ agreement to

arbitrate, which mandates arbitration for “any claim or

controversy arising in whole or in part under or in connection

with this Agreement or the subject matter hereof.”

       Abeona claims that the Agreement as a whole fails for lack

of consideration and therefore the arbitration clause is

unenforceable.    But whether a contract as a whole lacks
                                  9
consideration is irrelevant to a court’s inquiry on a motion to

compel.   As set forth in Buckeye and reaffirmed in Granite Rock,

“courts must treat the arbitration clause as severable from the

contract in which it appears.”   Granite Rock, 561 U.S. 298-99.

After severing the arbitration provision from the remainder of

the contract, a court’s only task is to “resolve any issue that

calls into question the formation or applicability of the

specific arbitration clause that a party seeks to have the court

enforce.”   Id. at 297 (emphasis added).

     Even construing Abeona’s argument as a specific challenge

to the Agreement’s arbitration clause, it is far from clear that

a claimed lack of consideration in an arbitration provision

raises a question of “formation” that a court must resolve

before enforcing the agreement to arbitrate.    See Granite Rock,

561 U.S. at 296, 303 n.9 (stating that a formation dispute “is

generally for courts to decide,” and noting the significance of

the three limited examples in Buckeye, 546 U.S. at 444 n.1

(emphasis added)); Allstate Ins. Co. v. Toll Bros., Inc., 171 F.

Supp. 3d 417, 425 (E.D. Pa. 2016) (questioning, but not

deciding, whether “a lack of consideration [is] tantamount to”

the limited examples in Buckeye).     But see Noohi v. Toll Bros.,

Inc., 708 F.3d 599, 613-14 (4th Cir. 2013) (finding non-mutual

arbitration clause unenforceable for lack of consideration).

                                 10
Assuming for the purposes of this discussion that courts, not

arbitrators, must decide this question, Abeona’s attempt to

override its arbitration agreement fails.    The severed

arbitration clause in Section 12.2(a) of the Agreement is

supported by adequate consideration.

     Under New York contract law, “mutual promises to arbitrate

constitute[] consideration sufficient to support [an]

arbitration agreement.”    Kopple v. Stonebrook Fund Mgmt., LLC,

794 N.Y.S.2d 648, 648 (App. Div. 1st Dept. 2005); see also

Hellenic Lines, Ltd. v. Louis Dreyfus Corp., 372 F.2d 753, 758

(2d Cir. 1967) (“[Appellant’s] promise to arbitrate was

sufficient consideration to support [appellee’s] promise to

arbitrate.”).   Section 12.2(a) of the Agreement, which contains

the parties’ arbitration agreement, includes such mutuality of

obligation.   It mandates arbitration of “any claim or

controversy” arising in connection with the Agreement,

regardless of which party seeks to enforce arbitration.      The

arbitration provision in Section 12.2(a) is therefore supported

by adequate consideration.    Because there is no allegation that

other elements of contract formation are absent, Abeona and

Defendants executed “a valid agreement to arbitrate.”      See Nat’l

Union, 88 F.3d at 135.    Accordingly, Abeona’s claims with



                                 11
respect to the remainder of the contract are for the arbitrator

to decide.

     The Supreme Court’s decision in Granite Rock does not

compel a different result, as Abeona suggests.    In Granite Rock,

the Supreme Court held that the District Court was required to

consider whether a collective bargaining agreement (“CBA”)

containing an arbitration provision was “ratified” by a union

vote prior to the date of the labor dispute.     Granite Rock, 561

U.S. at 292.   That is because, unlike in Buckeye, where “the

parties agreed that they had concluded an agreement to arbitrate

and memorialized it as an arbitration clause in their loan

contract,” “a union vote ratifying the CBA’s terms was necessary

to form the contract” -- including “the specific arbitration

clause” that the petitioner sought to enforce.    Id. at 297, 300,

303 (citation omitted). 2   By contrast, a failure of consideration

in a contract as a whole does not render void a severable

arbitration provision that is itself supported by adequate

consideration.




2 In this regard, whether the union “ratified” the CBA is
analogous to “whether the alleged obligor ever signed the
contract.” See Buckeye, 546 U.S. at 444 n.1. Both conditions
are necessary for the formation of the parties’ agreement to
arbitrate.
                                 12
     This reading of Granite Rock and Buckeye is consistent with

the Second Circuit’s controlling decisions on the matter. 3   In

Ipcon Collections LLC v. Costco Wholesale Corp., for example,

the Second Circuit affirmed that “a limited exception to the

requirement of arbitration for general contract challenges may

be available where a party questions whether a contract was ever

made.”   698 F.3d 58, 61 (2d Cir. 2012) (citation omitted).   But

the court refused to apply that “limited exception”

notwithstanding the appellant’s allegations that the appellee

“committed ‘fraud in the factum,’ a claim that would mean the

contracts were void ab initio.”    Id. (citation omitted).

Instead, the court construed the appellant’s claim as one for

“fraud in the inducement,” and applied Buckeye’s rule that the

FAA “does not permit the federal court to consider claims of

fraud in the inducement of the contract generally.”    Id. at 61-

62 (quoting Buckeye, 546 U.S. at 445). 4   Where a party challenges




3 Abeona relies heavily on a summary order: Dedon GmbH v. Janus
et Cie, 411 F. App’x 361 (2d Cir. 2011). The Court of Appeals
has advised litigants that rulings by summary order do not have
precedential effect.
4 Abeona’s failure-of-consideration claim could likewise be
construed as “fraud in the inducement.” The complaint includes
allegations that “statements that [Defendants] made to induce
Abeona to enter into the Agreement . . . were untrue.” It
further alleges that “Abeona only agreed to compensate
Defendants in connection with the licenses it obtained from
Stanford in reliance upon the many representations [Defendants]
                                  13
the existence of a specific agreement to arbitrate, however, the

Second Circuit has noted that courts must resolve the issue.

See VRG Linhas Aereas S.A. v. MatlinPatterson Glob.

Opportunities Partners II L.P., 717 F.3d 322, 325 n.2 (2d Cir.

2013) (“The more basic issue, however, of whether the parties

agreed to arbitrate in the first place is one only a court can

answer . . . .”). 5

     While it is unnecessary in this case to decide whether an

alleged failure of consideration in a contract containing an

arbitration clause may ever present an issue of contract

formation for the court to resolve, there are strong policy

reasons that suggest such cases will be rare.   Virtually any

breach of contract claim can be characterized as a failure to




made [regarding their] contractual right to direct to whom the
intellectual property would be licensed.”
5 Abeona’s reliance on this Court’s prior decision in Coleman is
misplaced. See Coleman v. System Dialing LLC et al.,
16cv3868(DLC), 2016 WL 3387748 (S.D.N.Y. June 17, 2016). In
that case, discovery was ordered to determine whether the
plaintiff ever signed the agreement containing the arbitration
clause. Id. at *1. After discovery resolved the issue,
plaintiff argued that the entire agreement lacked consideration,
so the arbitration clause could not be enforced. Id. at *3.
Having undertaken substantial discovery with respect to the
question of arbitrability already, the Opinion proceeded to
evaluate the sufficiency of consideration. In so doing, it
noted that “both parties mutually obligated themselves to
arbitrate disputes concerning [the agreement], which is itself
sufficient consideration.” Id.
                               14
provide consideration.    The Second Circuit has made clear that

Congress enacted the FAA “to preserve the parties’ ability to

agree to arbitrate, rather than litigate, disputes.”    Nicosia,

834 F.3d at 229 (citation omitted).    That purpose is not served

by allowing parties to evade a validly executed arbitration

clause by construing a challenge to the underlying contract as

one going to the “formation” of the agreement to arbitrate.    Nor

would such a rule accord with Section 2 of the FAA, which

upholds the validity and enforceability of an agreement to

arbitrate “without mention of the validity of the contract in

which it is contained.”    Rent-A-Center, 561 U.S. at 70 (emphasis

in original).

                             Conclusion

     Defendants’ December 19 motion to compel arbitration is

granted.   This action is stayed pending the outcome of

arbitration proceedings.

Dated:     New York, New York
           February 14, 2019



                                __________________________________
                                           DENISE COTE
                                  United States District Judge




                                  15
